DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 25, 2021 was received. Claims 1 and 12 were amended and claim 13 was cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 25, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Vineberg (US 6,106,852) in view of Vidalenc (US 2008/0260668) on claims 1-3 and 17 are maintained. The rejections are restated below.
Regarding claim 1: Vineberg discloses a temporary tattoo device which includes a multilayered pocket (20) which has a first adhesive layer (30), an inner layer (24) which adheres to the backing layer (22) such that it is a second adhesive layer, where both the first adhesive layer (30) and the inner layer (24) have a pattern cut into them, where the pocket further includes a dye containing layer (28) and a backing layer (22) which is an inherently removable protective top layer and has a water-permeable 
Vineberg fails to explicitly disclose that the second side of the inner layer (24) has an area to receive water when the backing layer (22) is removed or that the first side of the inner layer (24) has an area to contact skin when the first adhesive layer (30) is removed, though the water permeable portion (60) is designed to receive water and apply it to the dye layer which can be considered part of the second adhesive layer. However, these limitations are considered to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, either of the backing layer (22) or the first adhesive layer (30) can be removed and then water can be applied to the dye layer (28) and the inner layer (24) be applied to the user’s skin. 
Vineberg discloses that the dye can be made from virtually any non-toxic material (col. 7 lines 46-60, col. 9 lines 17-19) but fails to explicitly disclose that it includes genipin. However, Vidalenc discloses another tattooing process in which the tattooing compound is made from the Genipa Americana fruit, which is genipin (par. 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a genipin containing solution as taught by Vidalenc as the dye of Vineberg because Vidalenc teaches that this material is well known for the use of tattooing ink (pars. 4-5) and using a known technique for a known process is not considered to be a patentable advance (MPEP 2143).
Regarding claim 2: Vineberg discloses that the adhesive layer (30) is adhesive on both sides, and that the inner layer (24) adheres to the adhesive layer (30) on one side and to the backing layer (22) on the other side, such that both layers are double sided adhesive layers (col. 5 lines 17-56, figure 1).
Regarding claim 3: Vineberg discloses that an additional screen layer (34) can be included above the inner layer (24) which is formed of a non-woven material and can be embedded with the dye such that it is an ink-containing layer (col. 11 lines 19-28, figure 2). 
	Regarding claim 17: Vineberg discloses that the inner layer (24) includes a stencil pattern (col. 4 lines 23-38, figure 1).

The claim rejections under 35 U.S.C. 103 as unpatentable over Vineberg and Vidalenc as applied to claims 1-3 and 17 above and further in view of Koga et al. (US 4,878,921) on claims 4-9, 14-16 and 18 are maintained. The rejections are restated below. 
Regarding claim 4: Vineberg and Vidalenc fail to explicitly disclose the specific chemical compositions of the genipin based dyes. However, Koga et al. discloses a similar dye made from a concentrated genipin solution where genipin with a concentration of 5-20 mmol/L (which is the same unit as milimolar) is dissolved in a solvent containing water and ethyl alcohol and is mixed with an amount of buffer solution to achieve a pH value of between 2.2 and 8.0 (col. 2 lines 16+, col. 3 lines 56+). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the dye solution of Koga et al. for the genipin tattooing dye of Vineberg and Vidalenc because Koga et al. teaches that this creates an extremely stable dye (col. 3 lines 37-50). 
Vineberg, Vidalenc and Koga et al. fail to explicitly disclose that the dissolved genipin has a purity of at least 85%. However, Vidalenc discloses that part of the preparation process includes filtering the raw genipa juice in order to remove any particles or impurities (pars. 6, 33, 54) which suggests that the purity of the genipa product is a result effective variable. Therefore it would have been obvious for Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
Furthermore, Koga et al. teaches that the component used in the solution is the compound called genipin, not the raw juice from the genipa fruit. This suggests to one of ordinary skill in the art that the genipin compound is meant to be 100% pure with no remaining solids or impurities from the fruit itself.
	Regarding claim 5: Vineberg and Koga et al. discloses that the genipin is dissolved in a solvent such as water or a mixture of water and alcohol, which is an organic solvent (Koga et al. col. 2 lines 62+).
	Regarding claims 6-7: Vineberg and Koga et al. disclose that the solution has a pH value between 2.2 and 8 which overlaps with 7.4 and 7.4 +/- 2.0 (Koga et al., col. 2 lines 16+, col. 3 lines 56+).
	Regarding claim 8: While Vineberg, Vidalenc and Koga et al. fail to explicitly teach a phosphate buffered saline, this limitation is tied to an optional limitation in clam 5 (the buffered water) and therefore claim 8 is an optional claim altogether. 
	Regarding claims 9 and 18: Vineberg and Koga et al. disclose that the solution includes alcohol, specifically ethanol which is another name for ethyl alcohol (Koga et al. col. 2 lines 62+).
	Regarding claim 14: Vineberg, Vidalenc and Koga et al. disclose another embodiment in which 27.12g of genipin is dissolved into 500mL of water, which translates to 239.6 mmol/L or 239.6mM, which is within the range of 25 to 500mM (Koga et al. col. 4 lines 32-41). Furthermore, Koga et al. lists a number of examples in which the amount of genipin is different, such that the amount of genipin is clearly a result effective variable (col. 2 lines 16-26, col. 3 lines 56+, col. 4 lines 32-41) such that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
	Regarding claims 15-16: Vineberg and Koga et al. disclose that the solvent can be ethanol, which is an organic solvent (Koga et al. col. 2 lines 62+).   

The claim rejections under 35 U.S.C. 103 as unpatentable over Vineberg and Vidalenc as applied to claims 1-3 and 17 above and further in view of Porter et al. (US 5,785,978) on claims 10-12 are maintained. The rejections are restated below. 
Regarding claim 10: Vineberg and Vidalenc fail to explicitly show that the device including the first adhesive layer (30) and the inner layer (24) has curved or rounded corners. However, Porter et al. discloses a similar skin application pad which has rounded corners (col. 9 lines 65+, col. 10 lines 1-8, figures 6-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the corners of the device described by Vineberg rounded and curved as taught by Porter et al. because Porter et al. teaches that it is preferable to use rounded corners rather than sharp corners for patches applied to the skin (col. 9 lines 34-44) and because simple changes in shape are not considered to be patentable advances when no unexpected results are achieved (MPEP 2144.04). In the combined device with curved corners the corners of the first adhesive layer (30) and the inner layer (24) would align with each other because the existing corners align, as seen in Vineberg figure 1. 
Regarding claim 11: Vineberg discloses that the inner layer (24) can have another additional layer having the same curved outer corner with a cutout pattern (26) which can have curved inner corners (see figure 1b), and where a non-woven material (66) can be embedded with the ink having a 
Regarding claim 12: Vineberg discloses that the backing layer (22) also has curved outer corners that align with the curved outer corners of the cutout pattern (26) layer (see figure 1c). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Vineberg and Vidalenc as applied to claims 1-9 and 14-18 above and further in view of Mathiowitz et al. (US 2009/0311295) on claim 19 is maintained. The rejection is restated below. 
Regarding claim 19: Vineberg, Vidalenc and Koga et al. fail to explicitly disclose using isopropyl alcohol rather than ethanol. However, Mathiowitz et al. discloses a similar method for preparing a tattoo ink which includes either ethanol or isopropyl alcohol as the solvent (pars. 48-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ethanol of Vineberg, Vidalen and Koga et al. with the isopropyl alcohol described by Mathiowitz et al. because Mathiowitz et al. shows that these are two functionally equivalent alcohols for use as solvents in preparing a composition for tattooing, and simple substitution of functional equivalents is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143). 

Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that neither the peel away layer (32) or the backing layer (22) of Vineberg meets the new limitations in claim 1 because the peel away layer (32) is on the wrong side of the inner layer (24) and the backing layer (22) is not removable.

The term “removable” is broad, and any discrete layer such as the backing layer (22) can be considered inherently removable, as discussed above in the rejection. The specific process of applying water after that removable layer has been removed is an intended use limitation and does not further limit the structure of an apparatus claim. Therefore the current references still read on the current claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/9/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717